Citation Nr: 0635572	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals, chronic grade II acromioclavicular 
separation of the left shoulder (minor).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued a 20 percent 
evaluation for residuals, chronic grade II acromioclavicular 
separation of the left shoulder (minor).

The veteran testified at a June 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  
The Board remanded the case to the RO for further development 
in March 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

Range of motion in the veteran's left shoulder is currently 
shown to be limited to 45 degrees in abduction with pain at 
45 degrees, 45 degrees in flexion with pain in front of the 
shoulder, 60 degrees in external rotation, and 60 degrees in 
internal rotation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals, chronic grade II acromioclavicular separation of 
the left shoulder (minor), have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
December 2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

Although the veteran was provided with information concerning 
effective dates in the May 2006 supplemental statement of the 
case, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision in this case 
in light of the Board's denial.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The Board notes that the veteran has been diagnosed with 
degenerative arthritis in the left shoulder. Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x-ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations. Id.  The shoulder is considered 
a major joint. 38 C.F.R. § 4.45(f) (2006).  Limitation of 
motion in the shoulder can be, and has been rated in this 
case, under Diagnostic Code 5201.  

The RO assigned a 20 percent evaluation for residuals, 
chronic grade II acromioclavicular separation of the left 
shoulder (minor), under Diagnostic Code 5201.  Limitation of 
arm motion is assigned a 20 percent evaluation for motion 
limited at shoulder level, or midway between side and 
shoulder level, for a minor (nondominant) joint.  C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2006).  Limitation of arm 
motion is assigned a maximum 30 percent evaluation for motion 
limited to 25 degrees from the side for a minor (nondominant) 
joint. Id.  The regulations define normal range of motion for 
the shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I (2006).

Under Diagnostic Code 5202 malunion of the minor humerus is 
assigned a 20 percent evaluation with moderate or marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).  
A 20 percent evaluation is assigned for recurrent dislocation 
of the minor humerus at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level, or with frequent episodes and guarding of all arm 
movements.  Id.  A 40 percent evaluation is assigned for 
fibrous union of the minor humerus.  Id.  A 50 percent 
evaluation is assigned nonunion of the minor humerus (false 
flail joint).  Id.  A 70 percent evaluation is assigned for 
the loss of the head of the minor humerus (flail shoulder). 
Id.

Under Diagnostic Code 5203, a maximum 20 percent evaluation 
is assigned for an impairment of the minor clavicle or 
scapula, with nonunion and loose movement, or with 
dislocation.  Id. at Diagnostic Code 5203.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).   

VA examinations show that the veteran had normal left 
shoulder contour, but there was deformity and prominence of 
the acromioclavicular joint.  (VA examinations, March 2002, 
January 2003, April 2006).  There was no atrophy or other 
deformity.  (Id.)  He had tenderness or pain on palpation 
over the acromioclavicular joint.  (Id.)  Power against 
resistance and grip strength ranged from moderate to good on 
examination.  The veteran complained of pain around the 
shoulder.  (Id.)  The upper limbs were negative for any 
neurological deficiency.  (Id.)  

VA x-rays of the left shoulder reflect grade II 
acromioclavicular separation and mild degenerative changes.  
(VA examinations, March 2002, January 2003).  January 2003 VA 
x-rays reflect subluxation of the humeral head and acromion 
suggesting rotator cuff damage.  April 2006 VA x-rays reflect 
grade II chronic subluxation of the acromioclavicular joint 
with mild degenerative arthritis.  

A January 2002 VA physical therapy note reflects 95 degrees 
abduction, 120 degrees flexion, 90 degrees external rotation, 
and 60 degrees internal rotation in the left shoulder, with 
pain at end of range of motion. 

During the March 2002 VA examination, active range of motion 
in the left shoulder was 85 degrees abduction, 80 degrees 
flexion, 65 degrees external rotation, and 80 degrees 
internal rotation. 

The January 2003 VA examination reflects mild abnormal motion 
of the lateral end of the clavicle.  The veteran had active 
range of motion in the left shoulder of 65 degrees abduction, 
65 degrees flexion, 45 degrees external rotation, and 75 
degrees internal rotation. 

During the April 2006 VA examination, active range of motion 
in the left shoulder  was 45 degrees abduction with pain at 
45 degrees, 45 degrees flexion with pain in front of the 
shoulder, 60 degrees external rotation without any pain, and 
60 degrees internal rotation also without pain.  Passive 
abduction was up to 100 degrees with complaints of pain; 
passive forward flexion was to 90 degrees with complaints of 
pain; passive external rotation was to 75 degrees; and 
internal rotation was to 75 degrees without pain.  The 
examiner stated that there was limitation of motion due to 
pain, but lately because of the degenerative changes, there 
was increasing pain with further symptoms.  

The Board finds that the veteran's disability most closely 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 5201 for motion limited midway between side 
and shoulder level for a minor (nondominant) joint.  See 
C.F.R. § 4.71a, Diagnostic Code 5201 (2006); See also id. at 
Plate I.  Medical evidence shows that the veteran's 
disability has worsened and that he has increased symptoms of 
pain due to degenerative arthritis.  The veteran's current 
range of motion has been shown to be limited to 45 degrees in 
abduction with pain at 45 degrees, 45 degrees in flexion with 
pain in front of the shoulder, 60 degrees in external 
rotation, and 60 degrees in internal rotation.  Although the 
veteran's range of motion in the left shoulder has decreased 
due to pain, the Board finds that range of motion is not 
limited to 25 degrees from the side to warrant a higher 30 
percent evaluation under Diagnostic Code 5201.  Id.  In 
making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Notably, on recent VA 
examination in April 2006, the examiner reported that there 
was no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use of the 
joint.

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other provisions of 
the Rating Schedule.  The veteran's disability is not shown 
to involve fibrous union, nonunion, or loss of the head of 
the minor humerus to warrant a higher evaluation under 
Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2006).  The Board notes that VA x-rays reflect chronic 
subluxation at the acromioclavicular joint. (VA Treatment 
Report, January 2003; VA examination, April 2006).  However, 
a higher evaluation is not warranted under Diagnostic Code 
5203, which provides for a maximum 20 percent evaluation for 
impairment of the minor clavicle or scapula, with nonunion 
with loose movement.  Id. at Diagnostic Code 5203.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's residuals, chronic grade II acromioclavicular 
separation of the left shoulder (minor), have increased to 
warrant a higher rating evaluation.  The appeal is 
accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

An increased evaluation for residuals, chronic grade II 
acromioclavicular separation of the left shoulder (minor), is 
denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


